Exhibit 10.2

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE CAMDEN NATIONAL CORPORATION

2003 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:    Robert W. Daigle No. of Shares:    4,205 Grant Date:   
April 29, 2008 Final Acceptance Date:    April 29, 2008

Pursuant to the Camden National Corporation 2003 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, Camden National Corporation
(the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the
Grantee named above. Upon acceptance of this Award, the Grantee shall receive
the number of shares of Common Stock, no par value per share (the “Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award prior to the close of
business on the Final Acceptance Date specified above by signing and delivering
to the Company a copy of this Award Agreement. Upon acceptance of this Award by
the Grantee, certificates evidencing the shares of Restricted Stock so accepted
shall be issued and delivered to the Grantee, and the Grantee’s name shall be
entered as the stockholder of record on the books of the Company. Thereupon, the
Grantee shall have all the rights of a shareholder with respect to such shares,
including voting and dividend rights, subject, however, to the restrictions and
conditions specified in Paragraph 2 below.

2. Restrictions and Conditions.

(a) Certificates evidencing the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason (including death) prior
to vesting of shares of Restricted Stock granted herein, the Company shall have
the right, at the discretion of the Administrator, to cause the Grantee or the
Grantee’s legal representative to forfeit such shares back to the Company for no
consideration. The Company must exercise such right of forfeiture by written
notice to the Grantee or the Grantee’s legal representative not later than 60
days following such termination of employment.



--------------------------------------------------------------------------------

3. Vesting of Restricted Stock. The restrictions and conditions in Paragraph 2
of this Agreement shall lapse on June 30, 2009 (the “Vesting Date”).

Subsequent to such Vesting Date, the shares of Stock on which all restrictions
and conditions have lapsed shall no longer be deemed Restricted Stock. The
Administrator may at any time accelerate the vesting schedule specified in this
Paragraph 3.

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Grantee may elect to have the required
minimum tax withholding obligation satisfied, in whole or in part, by
(i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.

8. Miscellaneous.

(a) Notice hereunder shall be given to the Company at its principal place of
business, and shall be given to the Grantee at the address set forth below, or
in either case at such other address as one party may subsequently furnish to
the other party in writing.

(b) This Agreement does not confer upon the Grantee any rights with respect to
continuation of employment by the Company or any Subsidiary.

 

CAMDEN NATIONAL CORPORATION By:  

/s/ Anne S. Edwards

Title:   Senior Vice President



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated: April 29, 2008  

/s/ Robert W. Daigle

  Grantee’s Signature   Grantee’s name and address:  

 

 

 

 

 